DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 33-35 are withdrawn.
Claims 2, 4-17, 19 and 31-32 are canceled.  
Claims 1, 3, 18, and 20-30 are under examination.

Priority
Applicant’s Arguments:  The Examiner alleges that prior-filed Application No. EP15001304 fails to provide adequate written description for the claims of the present application and, therefore, cannot be relied upon for priority. Applicant disagrees but to facilitate prosecution has amended the claims to more clearly be supported by prior-filed Application No. EP15001304. Support for the claims of the present application can be found throughout Application No. EP15001304 as originally filed. Applicant submits that the priority claim to Application No. EP15001304 is proper.
Examiner’s Response to Traversal:  Applicant’s arguments have been considered but, after review of the latest response, all claims under examination still contain new matter as discussed below.  This leaves the chain of priority broken and so the U.S. effective filing date of the instant claims under examination is set at 04/29/2016.  

Objections Withdrawn
Claim Objections
The objections to claim 1 are withdrawn in view of Applicant’s amendments.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1-3, 18, and 20-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.  This is the new matter rejection that recited an issue with claim 1 part (8).

The rejection of claims 1-3, 18, and 20-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for multiple interpretations of FR amount in claim 1 and, in claim 20, as to which CDR3 must be found with its steps is withdrawn in view of Applicant’s amendments. 

The rejection of claims 2 and 29 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.  

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1, 3, 18, and 20-30 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s Arguments:  The Examiner has rejected claims 1-3, 18, and 20-30 under 35 U.S.C. § 112(b) for indefiniteness. Claim 2 has been canceled, rendering the rejection moot as it applies to this claim. The Examiner alleged that parts (5)-(8) of claim 1, as well as parts (3)-(6) of claim 1 are open to multiple interpretations because it is unclear what CDRs are being referred to.
Applicant disagrees, but to facilitate prosecution, has amended claim 1, parts (5)-(7) to specify that the CDRs are part “of the variable domain,” as defined in part (b) of claim 1. Part (8) of claim 1 has been deleted. Applicant has also amended parts (3), (4), and (7) of claim 1 to specify that the rabbit CDRs refer to “the rabbit CDR1” and “the rabbit CDR2” as presented in part (b)(ii) of claim 1. Applicant submits that claims 1, 3, 18, and 20-30 are definite and request this rejection be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not persuasive with respect to the issue below.
Applicant has fixed the issue over the CDRs in (5)-(8) previously mentioned but the claims are still indefinite with respect to claim 1 (3)-(6) and the rabbit CDRs therein.  Applicant has amended the claims in multiple places to recite the rabbit CDR1 or the rabbit CDR2; however, these amendments fail to make the claim definite.  This is because these now must all pertain to the rabbit CDR1 and CDR2 of ii).  However, this does not make sense when the CDRs in these positions are human.  CDR1 and 2 can be independently based on human CDRs and so need have no relationship to any particular rabbit CDRs, including those of ii).  Thus, making the human CDRs homologous to random rabbit CDRs is confusing.  Making either human CDR have the same length as these unrelated rabbit CDRs also does not appear to make sense in the claimed invention.  While the human CDRs may desirably have features of a rabbit CDR1 or 2.  There is no reason why they should have any features of the CDRs of ii).  They only way this may make sense is if the rabbit CDR1 and 2 are from the same antibody as the rabbit CDR3 recited.  However, this limitation is not stated in the claim.  Thus, the claim language is illogical and it is not clear if its only logical embodiment is even meant by the claim.  Said another way, ii) is an optional embodiment and need not even be present in the method claimed.  Thus, for this reason also requiring their use as a standard later in the claim renders the claim indefinite. The same arguments are made for the recitations added as “the human CDR1 or the human CDR2” in the wherein clause following ii).  There is no logical reason to use the human CDRs recited earlier in the claim for this purpose and they are optional and may not be present in the method so as to be used as a standard later in the claim.  Since the claim amendments made, adding “the” before various CDR recitations makes the claim illogical the claim is indefinite and rejected here.  

Claims 1, 3, 18, and 20-30 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s Arguments:  The Examiner has rejected claims 1-3, 18, and 20-30 under 35 U.S.C. § 112(a) for lack of written description. Claim 2 has been canceled, rendering the rejection moot as it applies to this claim. The Examiner alleged that the interpretation of the CDR sequences shown in parts (5)-(8) as being human CDRs is not supported by the specification.
Applicant traverses. Paragraph [0078] of the instant specification refers to the CDR1 and CDR2 sequences of the framework region in the abstract (i.e., human or rabbit) and also refers to the claimed characteristics (e.g., sequence length and structures) as those of the canonical rabbit sequence. Thus, the passage supports both rabbit- and human-derived CDR1 and CDR2 sequences with the characteristics recited in claim 1. Additionally, the preceding paragraphs [0074]-[0077] make it clear that both human and rabbit CDR1 and CDR2 sequences are contemplated for the disclosure. Further, Applicant has amended parts (5)-(7) of claim 1 to more clearly define the CDRs in terms of rabbit CDR sequences. Part (8) of claim 1 has been deleted. Parts (5) and (6) refer to rabbit CDRs. Part (7) refers to CDRs that exhibit equivalent canonical structures as the rabbit CDR1 and CDR2 sequences. Support for this language is explicitly provided in paragraph [0078] of the instant specification. Applicant submits that claims 1, 3, 18, and 20-30 have sufficient support in the instant specification and requests that this rejection be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Paragraph 0078 makes no mention of the abstract.  Thus, Applicant’s arguments are incorrect allegation and not persuasive. 
While Applicant may have contemplated both human and rabbit CDRs in various locations of the disclosure, they did not for (5)-(7) of instant claim 1.  Thus, this rejection must stand for the reasons of record.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 18, and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, on which all other claims above depend, has been amended to recite rabbit CDR1 and CDR2 in (7).  This gives the claim multiple interpretations. First, both CDRs can be rabbit.  Second, CDR1 is rabbit and CDR2 can be from any species.  The presence of multiple interpretations renders the claims indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 18, and 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
As stated above, claim 1 has been amended to recite rabbit CDR1 and CDR2 at (7).  In one interpretation, this CDR2 need not be rabbit. Yet, the original disclosure only contemplates both CDR1 and 2 in this condition being rabbit.  See page 19 of the specification. Thus, as broadly as currently claimed, the claim contains new matter and so all claims above are rejected here.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642